DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "said second end" and “said second end of said support column” in lines 11-13.  There is insufficient antecedent basis for this limitation in the claim as no second end was previously established or defined in the claim. 
Additionally, it is unclear which of the at least one first support structure, at least one dual-incline structure, and at least one second support structure is being referenced by “said first support structure”, “said second support structure”, and “said dual-incline structure” in the claim. Clarification and appropriate correction are requested. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shingleton et al. (US 2005/0109384).
Regarding claim 1, Shingleton discloses a solar power generation assembly (10) comprising:
at least one dual-incline structure (see Figure 9) comprising a first canopy wing (24c on the left in Figure 9) and a second canopy wing (24c on the right in Figure 9), said first canopy wing tilting at a first angle and said second canopy wing tilting at a second angle, wherein said first angle and said second angle are determined based on site specifications (it is disclosed that it is desirable for the assembly to be oriented at an optimal angle so as to enhance solar power efficiency and resistance to wind uplift, which is dependent upon the geographic location and longitudinal orientation; [0021] and [0024]);
14 on the left) comprising energy producing material (PV panels 20) disposed on said first canopy wing of said dual-incline structure (see Figure 9); 
at least one support structure comprising 
at least one first support structure (column 26c; see Figure 9) comprising at least one support column (columns 26c; see Figure 9) having a first end connected to a ground surface (it is disclosed the support is connected to the ground 71; [0028]; see Figure 13; end of support column in contact with the ground) and extending substantially vertically along a longitudinal axis from said first end to said second end (other end of the support column adjacent the canopy wings; see Figure 9); and
at least one second support structure (beams 24c; see Figure 9) disposed at said second end of said support column of said first support structure (see Figure 9), said second support structure configured so as to provide support for said dual-incline structure (see Figure 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721